Rosenberry, J.
The only question raised by the defendant is as to the sufficiency of the evidence to sustain the verdict of the jury as to the second count. There is abundant evidence to establish the allegation that defendants took the *454complainant Emma Leighty from her home for the purposes of prostitution and of having unlawful sexual intercourse with her; that their evil intentions were frustrated was due to her determination and great powers of physical resistance and to no lack of purpose and effort on their part. The particular in which the evidence is said to be insufficient is that there is no evidence of enticement or inducement by means of fraudulent, deceitful, and false representations. From the testimony of the girls the jury had a right to believe, and their verdict shows that they did believe, that the two defendants, having an automobile, procured a quantity of liquor, went to the home of Emma Leighty for the purpose of inducing her to take an automobile ride, promised her that they would return her to her home by 11 o’clock or ten minutes prior thereto; that they then took her on a trip lasting from 8 o’clock in the evening, the time of leaving, until about 5 o’clock the next day; that they gave or offered to her liquor which they had in the car, procured other liquor, and endeavored by every means within their power, excepting the use of overpowering force, to compel her to satisfy their unlawful desires. The evidence is sufficient to sustain the finding of the jury that they had this unlawful purpose in mind at the time they went to her home to invite her to take the automobile ride with them, and that they did not disclose to her their true purpose at the time of extending the invitation. We shall not attempt a detailed statement of the evidence. Suffice it to say, we are satisfied that it sustains thé verdict of the jury and that the trial court committed no error in refusing to set aside the verdict.
By the Oourt. — Judgment affirmed.